DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power analyser and power reallocator in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is interpreted according to 35 U.S.C. 112(f) because it recites generic placeholders (power analyser and power reallocator) performing functions that are not associated with structures capable of performing the claimed functions.  The specification broadly discloses a power analyser and power reallocator (e.g., Fig. 1 and 2), but it fails to disclose any structure for performing the claimed functions.  Notably, para. 0024 discloses:
In an example, the power analyser 106 and the power reallocator 108 may reside in a memory (not shown) of the computing system 200. In another example, the power analyser 106 and the power reallocator 108 may be implemented as separate hardware capable of performing different functionalities of the computing system 100. The power analyser 106 and the power reallocator 108 may include routines, programs, objects, components, data structures, and the like, which perform particular tasks or implement particular abstract data types. Further, the power analyser 106 and the power reallocator 108 may further include electronic circuitry or a combination of electronic circuitry and control programs that operate the components according to the functions described herein.

This disclosure is at a high level of generality and fails to provide any specific teaching of structures that would be capable of performing the claimed functions.  Nor does the specification provide any teaching of algorithms capable of transforming a general purpose processor into a special purpose processor that execute the claimed functions.  The specification therefore fails to provide adequate written description of corresponding structures for the claimed functions. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 9 is interpreted according to 35 U.S.C. 112(f) because it recites generic placeholders (power analyser and power reallocator) performing functions that are not associated with structures capable of performing the claimed functions.  The specification broadly discloses a power analyser and power reallocator (e.g., Fig. 1 and 2), but it fails to disclose any structure for performing the claimed functions.  Notably, para. 0024 discloses:
In an example, the power analyser 106 and the power reallocator 108 may reside in a memory (not shown) of the computing system 200. In another example, the power analyser 106 and the power reallocator 108 may be implemented as separate hardware capable of performing different functionalities of the computing system 100. The power analyser 106 and the power reallocator 108 may include routines, programs, objects, components, data structures, and the like, which perform particular tasks or implement particular abstract data types. Further, the power analyser 106 and the power reallocator 108 may further include electronic circuitry or a combination of electronic circuitry and control programs that operate the components according to the functions described herein.

This disclosure is at a high level of generality and fails to provide any specific teaching of structures that would be capable of performing the claimed functions.  Nor does the specification provide any teaching of algorithms capable of transforming a general purpose processor into a special purpose processor that execute the claimed functions.  The specification therefore fails to provide adequate written description of corresponding structures for the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong, U.S. Patent No. 6,222,347.
	Regarding claim 1, Gong discloses a method comprising [Fig. 3B]:
	analysing operational state of an electronic component from amongst the plurality of electronic components of the computing system [step 356: checking if any subsystems are in low power mode], 
determining unused power available with the electronic component based on the operational state of the electronic component [step 360: power used = power used – subsystem power budget; col. 7, lines 35-42: “Next, a decision block 356 determines whether or not there are any subsystems of the computing device that are in a low-power mode. When there are subsystems in the low-power mode, one of the subsystems in the low-power mode is selected 358. Then, the power used variable is reduced by the power budget associated with the selected subsystem (i.e., subsystem power budget).”], the unused power being a difference in a power allocated to the electronic component and a power consumed by the electronic component in operation [step 360: since the subsystem is in a low power mode, the subsystem power budget is subtracted from the total power used; “unused power” equals the subsystem power budget because power consumed is 0]; and 
increasing, based on the determination, a default power level associated with the connection port [Fig. 1: AC power supply and power bus], wherein the default power level is a predefined power allocated to the connection port for operation [col. 3, lines 38-54: “The invention can operate to maximize (or at least increase) the power available for charging a battery within a computing device. To obtain the maximized power available for charging, the computing device can continuously monitor its subsystems and configuration to determine the actual power being utilized by the computing device. Once the actual power being consumed by the computing device is known, the remaining power that is available from a power supply is available for charging the battery. In one embodiment, the power consumed by the computing device is assumed to be equal to a worse case power budget in which the computer is assumed to be consuming its maximum power for operation. Hence, when the actual power dynamically used by the computing device is less than this worse case power budget, an extra amount of power is available for charging because it is not being consumed to operate the computing device.”].
Regarding claim 2, Gong teaches booting the computing system with an increased power level across the connection power [step 352: not standby mode, therefore booted; step 364 returned to Fig. 3A, step 304; step 312: charge battery at set (maximized) power level].
Regarding claim 3, Gong teaches increasing the default power level up to a threshold power level associated with the connection port, wherein the threshold power level is a maximum configured power for the connection port [col. 3, lines 38-54: maximized power available for charging].
Regarding claim 6, Gong teaches that the operational state of the electronic component is determined after bootup of the computing system [Fig. 3B, steps 352, 356].
Regarding claim 7, Gong teaches increasing the default power level associated with the connection port comprises reallocating a default power allocated to the electronic component to the connection port [step 360, 364].

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein, U.S. Patent Application Publication No. 2019/0278495.
Regarding claim 8, Klein discloses a method comprising:
	analysing operational state of an electronic component from amongst the plurality of electronic components of the computing system [para. 0033: “The POE controller 103 monitors power consumption by each SSD 105, 107, and 109 over ports 101a, 101b, and 101c. If the POE controller 103 detects an imbalance in the amount of power consumed by SSDs 105, 107, and/or 109 over ports 101a, 101b, and 101c…”], 
determining unused power available with the electronic component based on the operational state of the electronic component, the unused power being a difference in a power allocated to the electronic component and a power consumed by the electronic component in operation [para. 0033: “For example, if SSD 105 connected to port 101a is consuming 3 W of the allocated 6 W capacity, POE controller 103 may instruct Ethernet switch 101 to reduce the allocated power to port 101a to the real-time power consumption of 3 W.”]; and 
increasing, based on the determination, a default power level associated with the connection port, wherein the default power level is a predefined power allocated to the connection port for operation [para. 0033: “By reducing the allocated power to ports consuming less than the initially allocated power, POE controller 103 can then instruct Ethernet switch 101 to increase the allocated power to the one or more SSDs associated with Ethernet ports that require more than the initially allocated power.”],
wherein the operational state of the electronic component is active [para. 0033: power consumption indicates activity], and wherein increasing the default power level associated with the connection port comprises reallocating the unused power available with the electronic component to the connection port [para. 0033: “By reducing the allocated power to ports consuming less than the initially allocated power, POE controller 103 can then instruct Ethernet switch 101 to increase the allocated power to the one or more SSDs associated with Ethernet ports that require more than the initially allocated power.”], wherein the unused power is a difference between a default power allocated to the electronic component and a power consumed by the electronic component in operation [para. 0033: “For example, if SSD 105 connected to port 101a is consuming 3 W of the allocated 6 W capacity, POE controller 103 may instruct Ethernet switch 101 to reduce the allocated power to port 101a to the real-time power consumption of 3 W.”].

Allowable Subject Matter
Claims 14 and 15 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuroi, U.S. Patent Application Publication No. 2019/0138072, discloses a system that determines surplus power availability at a first USB port and increases power to a second USB port [abstract].
Kuesel et al., U.S. Patent Application Publication No. 2014/0143557, discloses a system that grants power using power tokens, and increases the amount of power to a requesting IP block based on the availability of unused power tokens in other IP blocks [Fig. 7, 8A].
Brundridge et al., U.S. Patent No. 7,831,843, discloses a system that determines if any blades are using less than their allocated power, and requests those blades to return their power allocation [col. lines 33-60].
Meier et al., U.S. Patent Application Publication No. 2008/0263373, discloses a system that allocates power to processing cores using power tokens, and determines if any cores are using less power than assigned to them by the tokens, which are then revoked to be assigned to other cores [Fig. 2 and 3].
Kim et al., U.S. Patent No. 7,024,567, discloses a system that grants an initial power to a USB device, and selectively grants additional requested power based on availability [Fig. 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov